IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

BRIETTA VASSER,
Plaintiff,
Vv. Case No. 3:19-cv-00781-sle

ANDREW SAUL,
Commissioner of Social Security,

Defendant.

 

ORDER ON FEES UNDER THE EQUAL ACCESS TO JUSTICE ACT

 

Pursuant to the parties’ stipulation, the Court awards Plaintiff attorney fees in
the amount of $5,249.07 and costs in the amount of $0 in full satisfaction and settlement
of any and all claims Plaintiff may have under the Equal Access to Justice Act (EAJA) in
this case. The award of attorney fees will satisfy all of Plaintiff's claims for fees, costs,
and expenses under 28 U.S.C. § 2412 in this case. Any fees paid belong to Plaintiff and
not her attorney and can be offset to satisfy pre-existing debt that the litigant owes the
United States under Astrue v. Ratliff, 560 U.S. 586 (2010). If counsel for the parties can
verify that Plaintiff owes no pre-existing debt subject to offset, Defendant agrees to
direct that the award be made payable to Plaintiff's attorney pursuant to the EAJA

assignment duly signed by Plaintiff and counsel.

Park: 4-13-20 BY THE “Se Le

MAGHITRATE JVP GE

 
